         Case 1:19-cv-00158-LF-SCY Document 1 Filed 02/27/19 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

 R. ALEXANDER ACOSTA,
 SECRETARY OF LABOR, UNITED
 STATES DEPARTMENT OF LABOR,                   CIVIL ACTION NO. 19-158

      PLAINTIFF,
 v.

 TLC COMPANY, INC. D/B/A TLC
 PLUMBING AND UTILITY, a                       COMPLAINT
 corporation,

      DEFENDANT.


        Plaintiff, R. Alexander Acosta, Secretary, United States Department of Labor, brings this

action under Sections 16 and 17 of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C.

§§ 201-219 (“FLSA” or “the Act”) to enjoin Defendant from violating the provisions of sections

7, 11, and 15 of the FLSA, 29 U.S.C. §§ 207, 211(c), 215(a)(2), and 215(a)(5), and to restrain

Defendant from withholding payment of overtime compensation due 1) Defendant’s employees,

named in Exhibit A, for the period of time between May 23, 2016 and May 22, 2018, and 2)

Defendant’s employees, including but not limited to those persons named in Exhibit A, for the

period of time between May 22, 2018 (the close of Plaintiff’s investigation), and the date of

judgment, together with an equal additional amount as liquidated damages. In support thereof,

Plaintiff states as follows:


                                     I.     THE PARTIES


        1.      Plaintiff R. Alexander Acosta is the Secretary of Labor, United States Department

of Labor, and is authorized to enforce the provisions of the FLSA, and to recover back wages,

                                                1
            Case 1:19-cv-00158-LF-SCY Document 1 Filed 02/27/19 Page 2 of 5




liquidated damages, and to seek injunctive relief on behalf of employees employed in violation of

the FLSA’s overtime and record keeping provisions. 29 U.S.C. §§ 207, 211(c), 215(a)(2),

215(a)(5), 216(c) and 217.

        2.       Defendant TLC Company, Inc. d/b/a TLC Plumbing and Utility (“TLC”) is a New

Mexico corporation with its corporate office located at 5000 Edith Blvd. NE, Albuquerque, New

Mexico 87107. TLC is a plumbing, HVAC, and construction company that offers its services to

the general public.


                              II.     JURISDICTION AND VENUE


        3.       Jurisdiction of this action is conferred upon the Court by sections 16 and 17 of the

FLSA, 29 U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.


        4.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391 insofar as the

subject events or omissions occurred, and Defendant has its corporate office in this Judicial

District.

                            III.    FLSA STATUTORY COVERAGE


        5.       At all times hereinafter mentioned, Defendant has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)(A)

of the Act, 29 U.S.C. § 203(s)(1)(A), in that it has employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person and in that it has

an annual gross volume of sales made or business done of not less than $500,000.



                                                   2
        Case 1:19-cv-00158-LF-SCY Document 1 Filed 02/27/19 Page 3 of 5




        IV.     FACTUAL ALLEGATIONS RELATING TO FLSA VIOLATIONS


       6.      Defendant has violated, and is possibly still violating, the provisions of sections 7

and 15(a)(2) of the FLSA, 29 U.S.C. §§ 207, 215(a)(2) by employing certain of its employees in

an enterprise engaged in commerce or in the production of goods for commerce, since at least May

2016, without compensating said employees overtime wages for their employment in excess of

forty (40) hours in such workweeks. Specifically, Defendant violated the FLSA’s overtime

provisions by paying at least four employees a flat salary and not paying overtime wages for hours

worked in excess of 40 hours per week.

       7.      Defendant, an employer subject to the provisions of the FLSA, violated the

provisions of sections 11(c) and 15(a)(5) of the FLSA in that it failed to make, keep, and preserve

adequate and accurate records of employees and the wages, hours and other conditions and

practices of employment maintained by it as prescribed by regulations duly issued pursuant to

authority granted in the FLSA and found in 29 C.F.R. Part 516. Specifically, with respect to at

least four employees paid a flat salary, Defendant failed to maintain a weekly record of

hours worked, failed to record overtime hours, i.e., hours worked in excess of 40 in a

workweek, and failed to record the correct overtime rate of pay for such hours.


                                VII.    PRAYER FOR RELIEF


       8.      As a result of the violations alleged in paragraphs 1 to 7 above, unpaid overtime

compensation is owing from Defendant to certain of Defendant’s present and former employees

including but not limited to those persons specifically named in Exhibit A, and incorporated herein

by reference, for the period of May 23, 2016 and May 22, 2018.

                                                 3
           Case 1:19-cv-00158-LF-SCY Document 1 Filed 02/27/19 Page 4 of 5




        9.      Inasmuch as the violations may be continuing, additional amounts for unpaid

overtime compensation are accruing for certain of these employees and for employees who are not

presently known to Plaintiff in amounts presently unknown to Plaintiff from May 22, 2018, to the

present.

        10.     Defendant has violated the FLSA. An order enjoining the alleged violations and

restraining the withholding of unpaid overtime compensation found to be due the employees is

specifically authorized by section 17 of the FLSA, 29 U.S.C. § 217. In addition, a judgment for

liquidated damages, in an amount equal to the unpaid overtime compensation, is specifically

authorized by section 16 of the FLSA, 29 U.S.C. § 216(c).


        WHEREFORE, cause having been shown, Plaintiff prays for judgment against Defendant

as follows:

        A.      For an order pursuant to section 17 of the FLSA permanently enjoining and

restraining Defendant, its officers, agents, servants, employees, and those persons in active concert

or participation with Defendant, from violating sections 7, 11(c), 15(a)(2), and 15(a)(5) of the

FLSA;

        B.      For an order pursuant to section 16(c) of the FLSA requiring Defendant to pay

Plaintiff a sum equal to the unpaid minimum wage and overtime compensation due Defendant’s

employees for the period from May 23, 2016 and May 22, 2018; and such additional amounts as

may be found by this Court to be due for the period from May 22, 2018, until the date of judgment;

and for equal additional amounts as liquidated damages;

        C.      In the event liquidated damages are not awarded, an order pursuant to section 17



                                                 4
        Case 1:19-cv-00158-LF-SCY Document 1 Filed 02/27/19 Page 5 of 5




enjoining and restraining Defendant from withholding payment of unpaid overtime compensation

due Defendant’s employees and pre-judgment interest computed at the underpayment rate

established by the Secretary of Treasury pursuant to 26 U.S.C. § 6621;

       D.     A monetary award to Plaintiff for the costs of this action; and

       E.     Such other and further relief as this Court deems just and appropriate.

Dated this 27th day of February 2019.

                                                    Respectfully submitted,

Kate S. O’Scannlain                                 JOHN C. ANDERSON
Solicitor of Labor                                  United States Attorney

James E. Culp                                       /s/ Tiffany L. Walters 2/27/19
Regional Solicitor                                  Assistant United States Attorney
                                                    P.O. Box 607
John Rainwater                                      Albuquerque, New Mexico 87103
Associate Regional Solicitor                        (505) 224-1493 Fax: (505) 346-7205
                                                    tiffany.walters2@usdoj.gov
/s/ Courtney Witten 2/27/19                         Associated Local Counsel
Courtney Witten
Trial Attorney
United States Department of Labor
Office of the Solicitor
1244 Speer Blvd., Suite 515
Denver, CO 80215
(303) 844-1387
witten.courtney@dol.gov
Associated Counsel

                          CERTIFICATE OF GOOD STANDING

       I HEREBY CERTIFY that Courtney Witten is a member in good standing of the bar of
Colorado.

                                                    /s/ Tiffany L. Walters February 26, 2019
                                                    TIFFANY L. WALTERS
                                                    Assistant United States Attorney



                                                5
